Filed pursuant to Rule 424 (b) (3) Registration No. 333-144751 The information in this Prospectus is not complete and may be changed. The U.S. Securities and Exchange Commission has declared effective the registration statement of which this Prospectus is made a part. This Prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS CELSIUS HOLDINGS, INC. 19,659,805 SHARES OF COMMON STOCK This Prospectus relates to the sale of up to 19,659,805 shares of the common stock, par value $0.001 per share, of Celsius Holdings, Inc., of which (a) 13,193,305 shares are issuable by the Company to Fusion Capital Fund II, LLC, an Illinois limited liability company to be sold by Fusion Capital, (b) 2,500,000 shares may be sold by Anthony Baudanza, (b) 2,500,000 shares may be sold by John Nugent, (c) 75,000 shares may be sold by MidSouth Capital, Inc. upon their exercise of warrants, and (d) 1,391,500 shares may be sold by Gregory Horn, a director of the Company (collectively, the “Selling Stockholders”). Please refer to “Selling Stockholders” beginning on page 11. The prices at which the Selling Stockholders may sell the shares will be determined by the prevailing market price for the shares or in negotiated transactions.We will not receive proceeds from the sale of our shares by the Selling Shareholders. Our Common Stock is registered under Section 12(g) of the Securities Exchange Act of 1934, as amended, and is quoted on the over-the-counter market and prices are reported on the OTC Bulletin Board under the symbol “CSUH”.On September 20, 2007, the closing price as reported was $0.60. Fusion Capital is an "underwriter" within the meaning of the Securities Act of 1933. Other selling stockholders may be deemed to be an "underwriter" within the meaning of the Securities Act of 1933. INVESTMENT IN THE COMMON STOCK OFFERED BY THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU MAY LOSE YOUR ENTIRE INVESTMENT. CONSIDER CAREFULLY THE “RISK FACTORS”
